DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The limitation of “depositing a light-blocking composition comprising light-blocking nanoparticles on a photomultiplier to provide a deposited light-blocking composition” recited in claim 17 has an issue of the enablement requirement.
First of all, a scintillator or alpha-particle sensitive layer is not recited in claim 17. And the role of photomultiplier is to detect light generated in a scintillator or alpha-particle sensitive layer. If light-blocking layer is deposited on a photomultiplier, light cannot be detected by a photomultiplier. Therefore, the invention recited in claim 17 is not enabling.
The art rejection is set forth in view of an alpha-sensitive layer being between in a protective layer and a photomultiplier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3, 4 – 6, 8 – 16, and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US 2006/0081786 A1), and further in view of Gu (EP3855218 A1).
With respect to independent claim 1, Berthold teaches in Fig. 9 A scintillation detector comprising:
a protective layer 16;
an alpha-particle sensitive layer 12; see paragraph [0008]; and
a photomultiplier 30.
	Berthold is silent with a protective layer  including light-blocking nanoparticles.
	Gu teaches in paragraph [0026] a reflecting layer 107 including light-blocking nanoparticles. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Berthold in order to enhancing light detection by a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
	Since nanoparticles as a reflecting layer is known in the related art, using a protective layer made of nanoparticles would be beneficial for ordinary artisan in order to achieve enhanced light detection efficiencies by a photodetector such as a photomultiplier because the layer including nanoparticles reflects light generated in scintillator back to the photomultiplier.
With respect to dependent claim 3, since Gu teaches nanoparticles as a reflecting layer, Berthold modified by Gu teaches wherein the protective layer prevents at least 99% of ambient light from reaching the alpha-particle sensitive layer.
With respect to dependent claim 4, Berthold teaches in paragraph [0008] wherein the protective layer is configured to allow alpha-particles and/or beta-particles to pass through.
With respect to dependent claims 5 – 6, Gu is silent with wherein the protective layer further comprises a binder and wherein the light-blocking nanoparticles are dispersed in the binder. However, Gu teaches the protective layer made of nanoparticles. In view of this, Gu should have a binder to form a layer made of nanoparticles and nanoparticles dispersed in a binder.
With respect to dependent claim 8, Berthold teaches in Fig. 9 wherein the protective layer is in direct contact with the alpha-particle sensitive layer.
With respect to dependent claim 9, in paragraph [0008] Berthold teaches wherein the beta-particle sensitive layer is between the alpha-particle sensitive layer and the photomultiplier.
With respect to dependent claim 10, in paragraph [0008] Berthold teaches a beta-particle sensitive layer.
With respect to dependent claim 11, when modified by Gu who teaches nanoparticles as a protective layer, Berthold modified by Gu teaches wherein the protective layer is devoid of polyethylene terephthalate (PET).
With respect to dependent claim 12, Berthold teaches in paragraph [0008] wherein the alpha-particle sensitive layer comprises silver-activated zinc sulfide (ZnS:Ag).
With respect to dependent claim 13, Berthold is silent with wherein the alpha-particle sensitive layer has a thickness of about 10 µm to about 30 µm. However, Berthold teaches in paragraph [0008] a thickness of the alpha-particle sensitive layer that should be selected such that all alpha particles are stopped and generate light in the process. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Berthold modified by Gu in order to fabricate a scintillation detector for enhanced detection efficiencies by stopping alpha particles through an optimization process available in the art. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 14, in Fig. 9 Berthold teaches wherein the alpha-particle sensitive layer and/or the beta-particle sensitive layer are optically coupled to the photomultiplier.
With respect to dependent claims 15 – 16, when modified by Gu, Berthold modified by Gu teaches wherein the protective layer is not damaged by contact with a blade of grass and wherein the protective layer is waterproof, resistant to an organic solvent, and/or unaffected by a disinfecting solution.
With respect to dependent claim 19, in Fig. 9 Berthold teaches a method of detecting radiation, the method comprising:
exposing the scintillation detector of claim 1 to an environment; and
detecting a signal from the photomultiplier of the scintillation detector, thereby detecting radiation in the environment.
With respect to dependent claim 20, in paragraph [0008] Berthold teaches wherein the radiation comprises alpha particles and/or beta particles. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthold modified by Gu, and further in view of JP 3606855 B2 (hereunder JP).
The teaching of Berthold modified by Gu has been discussed above.
With respect to dependent claim 2, Berthold is silent with wherein the light blocking nanoparticles are carbon nanoparticles.
	JP teaches in paragraph [0049] carbon nanoparticles. Since Gu teaches nanoparticles as a layer of reflecting light, in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Berthold modified by Gu in order to fabricate a reflecting layer with a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution or simple substitution of one known, equivalent element for another to obtain predictable results.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthold modified by Gu, and further in view of Sahu (US 2016/0139280 A1).
The teaching of Berthold modified by Gu has been discussed above.
With respect to dependent claim 7, Berthold is silent with wherein the protective layer has a thickness of about 5 µm or less.
	In paragraph [0013] Sahu teaches a thickness of the reflector to retain scintillation light generated by a scintillator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Berthold modified by Gu in order to enhancing desired radiation with an optimum thickness of a reflector that can be penetrated by desired radiation with desired energy level through routine optimization process available in the ordinary skilled art. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim(s) 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthold modified by Gu, and further in view of Speakman (US 2007/0087564 A1).
The teaching of Berthold modified by Gu has been discussed above.
With respect to independent claim 17, in Fig. 9 Berthold teaches a method of forming a scintillation detector, the method comprising:
having a light-blocking composition 16 on a photomultiplier 30 to provide a deposited light-blocking composition; and
forming a protective layer 16 from the deposited light-blocking composition.
	Berthold is silent with a light-blocking composition comprising light-blocking nanoparticles.
	As discussed above Gu teaches a light-blocking composition comprising light-blocking nanoparticles. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Berthold in order to provide a light reflecting layer for enhancing light detection as discussed above.
	Speakman teaches thick film deposition method. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Berthold modified Gu in order to deposit a desired layer by a known technique. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	With respect to dependent claim 18, Berthold is silent with wherein depositing the light-blocking composition comprises depositing the light-blocking composition using a thick film deposition technique.
	Speakman teaches in paragraph [0223] thick film deposition technique. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Berthold modified by Gu in order to deposit a desired layer by a known technique. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884